Judgment unanimously affirmed. Memorandum: Viewed in the light most favorable to the People and giving the People the benefit of every favorable inference to be drawn therefrom (see, People v Thompson, 72 NY2d 410, 413, rearg denied 73 NY2d 870; People v Ford, 66 NY2d 428), the evidence is sufficient to support defendant’s convictions on three counts of grand larceny in the second degree. Although the proof was entirely circumstantial, it is reasonable to conclude from the evidence that defendant had knowledge of his codefendant’s plan to commit larceny by false pretenses, shared the intent of his codefendant, and aided his codefendant in the commission of larceny by false pretenses are reasonable inferences to be drawn from the evidence. We further conclude, based upon our review of the record, that the verdict is not against the weight of the evidence (see, People v Bleakley, 69 NY2d 490).
*974The court’s charge to the jury that, for justice to be done, "let no guilty person be acquitted” was erroneous. However, the court charged the proper standard of proof and the charge, when viewed as a whole, adequately conveyed the reasonable doubt standard of proof to the jury (see, People v Canty, 60 NY2d 830). We have examined the remaining issues raised by defendant and find them to be without merit. (Appeal from Judgment of Monroe County Court, Celli, J.— Grand Larceny, 2nd Degree.) Present—Callahan, A. P. J., Doerr, Boomer, Balio and Lawton, JJ.